



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


South 
          Pacific Import, Inc. v. Ho,







2009 
          BCCA 9



Date: 20090113

Docket: CA034878

Between:

South 
    Pacific Import, Inc. and Guilbert Go

Respondents

(
Plaintiffs
)

And

Gillian 
    Chi-Liang Ho, Theresa Po Chu Ngo

A.K.A. 
    Theresa Go, and Huang Chen Kwei-Ying

Appellants

(
Defendants
)

- and -

Between:

Theresa 
    Ngo

Appellant

(
Plaintiff
)

And

South 
    Pacific Development, Ltd.,

Alexander 
    Go, Guilbert Go, and Tiong Tam Ngo

Respondents

(
Defendants
)




Before:


The 
          Honourable Madam Justice Saunders




(In 
          Chambers)








T. 
          Ngo


Appellant appearing in person




J. 
          Hill


Counsel for Lang Michener LLP




Place 
          and Date of Hearing:


Vancouver, British Columbia




November 27, 2008




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 13, 2009



Reasons 
    for Judgment of the Honourable Madam Justice Saunders:

[1]

Ms. Ngo applies pursuant to ss. 9(1)(a), 9(1)(b), 9(1)(c), 9(4), and 
    10(2)(a) of the
Court of Appeal Act
, R.S.B.C. 1996, c. 77, and 
    R. 50 of the
Court of Appeal Rules
for an order:

1.         
    that the sum of $263,315.29 received by the law firm Lang Michener LLP, be 
    paid to South Pacific Import, Inc., or Ms. Ngo;

2.         
    that equitable interest on that sum from March 20, 2007, be paid to Ms. Ngo;

3.         
    alternatively, for an order that Lang Michener be added as a respondent to 
    this proceeding; and

4.         
    awarding costs of this application.

[2]

In addition to the sections and rule referred to, Ms. Ngo invokes the 
    concept of inherent jurisdiction of this Court.

[3]

The appeal concerns orders of Mr. Justice Blair pronounced February 
    15, 2007, in which he dismissed Ms. Ngos application to set aside the registration 
    in British Columbia of a California judgment in favour of South Pacific Import, 
    Inc. and Guilbert Go in the sum of nearly $800,000 , directed the sum of approximately 
    $263,000, paid into court pursuant to a garnishing order, be paid to South 
    Pacific Import, Inc. and Guilbert Go, and the sum of $12, 076.78 plus interest 
    paid into court by Ms. Ngo as security for costs be held pending further order.  
    His reasons for judgment relating to those orders are indexed as 2007 BCSC 
    211 and 2007 BCSC 213.

Background

[4]

The matter arises in the context of a dispute concerning family businesses 
    which set one faction against another in litigation in the Philippines, California 
    and British Columbia.  The particular claim that gives rise to the order for 
    payment of monies to Lang Michener arises from a California judgment on a 
    claim involving a family company, South Pacific Import, Inc., of which, for 
    a time, Ms. Ngo was an officer and director.  The California court found that 
    Ms. Ngo lacked the authority to dispose of land held by that company and required 
    her to account for her management of the companys funds.  The court awarded 
    a substantial judgment against Ms. Ngo.  Her appeal from that judgment failed 
    and a Certificate of Judgment was filed October 9, 2003.

[5]

South Pacific Import, Inc. and Guilbert Go retained counsel and commenced 
    proceedings seeking to register the California judgment against Ms. Ngo in 
    British Columbia.  The California judgment was registered against her in this 
    jurisdiction on December 3, 2003.

[6]

In July 2006, counsel for the law firm Lang Michener LLP, acting on 
    behalf of the respondents, obtained a garnishing order and the monies in issue 
    in this application were paid into the Supreme Court of British Columbia.  
    This money had been found owing to Ms. Ngo in one of the proceedings (A980676) 
    and was paid into court (in action L033237) from the trust account of the 
    law firm Bull, Housser & Tupper LLP.

[7]

On February 15, 2007, by the orders already referred to, Mr. Justice 
    Blair dismissed Ms. Ngos application to set aside the registration in British 
    Columbia of the respondents California judgment and allowed the application 
    of the respondents, South Pacific Import, Inc. and Guilbert Go, to have the 
    garnisheed funds paid out in partial satisfaction of the California judgment 
    registered against Ms. Ngo.  He ordered those monies be paid to Lang Michener, 
    then solicitors for South Pacific Import, Inc. and Guilbert Go.

[8]

On March 20, 2007 that sum was paid out of court.

[9]

On May 1, 2007, in reasons for judgment found at 2007 BCCA 254, Mr. Justice 
    Donald ordered Ms. Ngos appeal stayed pending, in part, her payment of $12,000 
    as security for costs in the Supreme Court of British Columbia, and $6,500 
    as security for costs in this Court.

[10]

As part of another related action, on July 25, 2008 Mr. Justice Rice 
    found that Ms. Ngo was the majority shareholder of South Pacific Import, Inc.  
    Based upon that order Ms. Ngo applied to this Court for orders related to 
    the litigation.  This Court, on September 24, 2008, ordered payment to Ms. 
    Ngo of the sums paid into court as security for costs, ordered the appearance 
    filed by South Pacific Import, Inc. struck, and set aside the registration 
    of the California judgment.

[11]

Having been declared the majority shareholder of South Pacific Import, 
    Inc., Ms. Ngo requested Lang Michener to return the funds paid to the firm 
    under the order of Mr. Justice Blair.  Lang Michener has filed an affidavit 
    deposing the funds released under that order have been entirely dispersed 
    according to its clients instructions, less fees owed to it, and that it 
    seeks, on its own behalf, an overpayment made as the result of an accounting 
    error.  Lang Michener has ceased to act on behalf of South Pacific Development, 
    Ltd. and South Pacific Import, Inc.

Discussion

[12]

Ms. Ngo seeks several orders in her notice of motion.  As I have explained, 
    all monies paid into court have now been paid out.  That being so, a single 
    justice of this Court lacks jurisdiction to give the relief sought in (1) 
    and (2) above.  Further, as Lang Michener is the target of the orders sought, 
    this Court cannot make the orders against Lang Michener unless it is a party 
    to the appeal.  This application, therefore, reduces to an application to 
    have Lang Michener joined as a respondent to the appeal  i.e., point (3) 
    above.

[13]

Insofar as Ms. Ngo invokes s. 9 of the
Court of Appeal Act
, 
    it is inapplicable to the application before me as s. 9 speaks only to the 
    powers of the Court of Appeal, that is, this Court sitting as a division of 
    three or more justices.  Nor does the concept of inherent jurisdiction assist 
    Ms. Ngo.  As this Court is a statutory court, inherent jurisdiction is not 
    a basis for an application to a single justice.  Any assistance for Ms. Ngo 
    on her application to join Lang Michener must come from s. 10 and R. 50 of 
    the
Court of Appeal Rules
.

[14]

Section 10 provides:

10(2)    
    In an appeal or other matter before the court, a justice may do one or more 
    of the following:

(a)        make an order incidental to the appeal or 
    matter not involving a decision of the appeal on the merits;

[15]

Rule 50 provides:

50.       
    At any time, the court or a justice may

(a)        
    correct an error in an order that arose from a clerical mistake or from any 
    other accidental slip or omission, or

(b)        amend an order to provide for any matter that should have 
    been but was not adjudicated.

[16]

In my view, this is not a situation in which the law firm can be added 
    as a respondent to the appeal.  The claim against it by Ms. Ngo, although 
    arising from the order of Mr. Justice Blair, raises factual issues distinct 
    from those resolved by him; it is in the nature of a fresh claim that must 
    first be pursued in the Supreme Court of British Columbia.  Although lawyers 
    from Lang Michener appeared in the hearing before Mr. Justice Blair, they 
    were not before him on their own behalf, but rather as counsel for the respondents.  
    The law firm had no direct interest in the outcome of the proceeding before 
    Mr. Justice Blair, and it is therefore not a situation where the issues between 
    Ms. Ngo and Lang Michener, in any sense, have been adjudicated.  Nor have 
    any proceedings in this Court to date resolved any issues relating to Lang 
    Micheners liability for repayment of any money.

[17]

Accordingly, Ms. Ngos application is dismissed.

[18]

As the judgment on this application has been reserved, it is appropriate 
    to extend the time for filing the appeal record, appeal books, transcripts 
    and appellants factum to January 29, 2009.

The Honourable 
    Madam Justice Saunders


